Case: 1:20-cv-00837-MWM-KLL Doc #: 7 Filed: 12/16/20 Page: 1 of 1 PAGEID #: 31

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

RODNEY COTTMAN, : Case No. 1:20-cv-837

Plaintiff, : Judge Matthew W. McFarland
Magistrate Judge Karen L. Litkovitz

vs.
CEO CHURCK, et al.,

Defendants.

 

ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 5) AND
TERMINATING CASE

 

The Court has reviewed the Report and Recommendation of Magistrate Judge
Karen L. Litkovitz (Doc. 5), to whom this case is referred pursuant to 28 U.S.C. § 636(b).
No objections have been filed. The time for filing such objections under Fed. R. Civ. P.
72(b) has expired. Therefore, the Court ADOPTS the Report and Recommendation (Doc.
5) in its entirety and DISMISSES Plaintiff's complaint with prejudice. The Court certifies
under 28 U.S.C. § 1915(a)(3) that for the reasons identified in the Report and
Recommendation, an appeal of this Order would not be taken in good faith.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mab ur ID

JUDGE MATTHEW W. McFARLAND
